Exhibit 10.1

 

LOGO [g517527g40b59.jpg]

RETIREMENT AGREEMENT

This Retirement Agreement (“Retirement Agreement”) serves as the written
understanding and fully integrated contract between Merv Dunn (“you” or “your”
hereinafter) and the Company following the public announcement of your
retirement and separation from the Company. This Retirement Agreement is made on
behalf of, and for the benefit of, Commercial Vehicle Group, Inc., CVG
Management Corporation, and all of their past and present officers, directors,
employees, agents, parent companies, subsidiary companies, partners, members,
affiliates, principals, insurers, and any and all employee benefit plans (and
any fiduciary of such plans) sponsored by the aforesaid entities (all of which
are collectively referred to herein as the “Company”).

1. Prior to Your Retirement Date. Between now and the date the Board of
Directors of Commercial Vehicle Group, Inc. (the “Board”) provides you written
notice of your successor, your employment will proceed as follows:

(a) There will be no change in your current role, responsibilities, work
location, or compensation and benefits.

(b) Your employment will continue to be subject to that certain Change in
Control & Non-Competition Agreement that you entered into with the Company on
April 6, 2006, together with any amendments thereto (including the amendment
dated November 5, 2008) (the “Change in Control Agreement”), and you will
continue to be entitled to participate in any employee benefit plan that the
Company has adopted, may adopt, maintains or contributes to for the benefit of
its employees generally, subject to the terms of the applicable plan documents
and generally applicable Company policies, except to the extent such plans are
duplicative of the benefits otherwise provided to you hereunder.

(c) Prior to the Retirement Date (as defined below) the Company will reimburse
you for customary and reasonable business travel to and from the New Albany
office and business-related expenses following the date hereof, subject to your
presentment to the Company of appropriate documentation and subject to review
and approval of such expenses by the Chairman of the Board, such approval will
not be unreasonably withheld. Following the date hereof, personal travel
expenses will not be reimbursed and personal use of company aircraft will not be
permitted.

2. Notification of Your Successor & Retirement Date

(a) On or within ten (10) days after the date that the Board notifies you of
your successor, you will formally retire from employment with the Company (such
date of retirement referred to herein as the “Retirement Date”).



--------------------------------------------------------------------------------

(b) The Retirement Date will be the last date of your employment for purposes of
you performing any further services to the Company as an employee, and you will
no longer being eligible to be an active participant in any benefit plans and
programs sponsored by or through the Company. However, nothing in this
sub-paragraph shall effect your vested participation and/or interest in any
existing Company retirement/pension plan in which you were a participant prior
to the Retirement Date.

(c) Notwithstanding the foregoing, your Deferred Compensation account will
continue to be active from your Retirement Date until payment thereof in
accordance with the terms of the Company’s Amended and Restated Deferred
Compensation Plan, effective January 1, 2012 (the “Deferred Compensation Plan”).
The Company shall pay to you the entire vested balance of your Deferred
Compensation account in accordance with the terms of the Deferred Compensation
Plan and your binding elections thereunder.

(d) Effective as of the Retirement Date, you will also resign all of your
positions at the Company and its affiliates, including as a member of the Board
and as a fiduciary of any benefit plan of the Company and its affiliates.

(e) The Change in Control Agreement will remain in full force and effect until
your Retirement Date, on which date that agreement (and all amendments) will be
terminated, null, and void, and completely superseded by this Retirement
Agreement, except as provided in Section 6.

3. Following Your Retirement Date

(a) You will execute such additional documents as are reasonably necessary and
requested by the Company to evidence the foregoing, but which will not supersede
this Retirement Agreement unless by mutual written agreement signed by you and
the Company.

(b) Immediately upon your Retirement Date, all of the outstanding restricted
Company shares allocated to you that would have become vested in the fourth
quarter of 2013 (or, 60,837 restricted shares of Commercial Vehicle Group, Inc.)
will become fully vested, and your remaining 54,776 unvested restricted Company
shares will immediately expire upon the Retirement Date and you will have no
rights thereunder.

(c) You may retain your Company laptop computer, iPhone, and iPad, subject to
the timely transfer of financial responsibility for any ongoing charges and
expenses. These devices will be subject to the removal of Company and
proprietary data prior to the ownership transfer.

(d) In addition to the foregoing, and as further consideration for this
Retirement Agreement, the Company will also pay you:

 

2



--------------------------------------------------------------------------------

(i) Following the Retirement Date, subject to your continued compliance with
this Retirement Agreement, the Company will pay you (i) an amount equal to your
monthly base salary rate of $59,040, paid in accordance with the Company’s
payroll practices in effect at the Retirement Date, but in no event less
frequently than monthly, for a period of twenty-four (24) months following the
Retirement Date and (2) an amount equal to $127,730.50, to be paid in a lump-sum
within thirty (30) days following the Retirement Date; provided that to the
extent that the payment of this amount is deemed to constitute “nonqualified
deferred compensation” for purposes of Code Section 409A (as defined in the
Change in Control Agreement), you agree any such payment scheduled to occur
during the first six (6) months following the termination of employment shall
not be paid until the first regularly scheduled pay period following the six
(6) months anniversary of the Retirement Date and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto; provided, further,
that (x) to the extent that any such payments would otherwise be scheduled to be
made prior to March 15, 2014 and would qualify as a “short-term deferral” under
Treasury Regulation 1.409A-1(b)(4), such amounts shall be paid within thirty
(30) days following the Retirement Date and (y) to the extent that any such
payments otherwise qualify for the separation pay exemption under Treasury
Regulation 1.409A-1(b)(9) (not to exceed $510,000), such amounts shall be paid
within thirty (30) days following the Retirement Date. For the avoidance of
doubt, the total amount to be paid pursuant to this Section 3(d)(i) shall not
exceed $1,544,690.50, and to the extent that any such payments are not
accelerated pursuant to clauses (x) and (y) of the previous sentence, such
payments shall be made on a pro-rata basis commencing on the first scheduled
payment date following March 15, 2014 and continuing through the twenty-four
(24) month period following the Retirement Date.

(ii) Following the Retirement Date, subject to (A) your timely election of
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), and (B) your continued copayment of premiums
associated with such COBRA coverage, the Company shall reimburse you on a
monthly basis (less applicable withholding taxes) for the cost of your continued
participation in the Company’s group health plan (to the extent permitted under
applicable law and the terms of such plan) which covers you (and your eligible
dependents) for a period of eighteen (18) months following the Retirement Date,
provided that you are eligible and remain eligible for COBRA coverage.

(iii) Following the Retirement Date, the Company will reimburse you up to a
maximum of $5,000 monthly to cover the cost of your procuring a full service
executive office suite, including administrative support, for twelve (12) months
following the Retirement Date, subject to presentation of reasonable
substantiation and documentation as the Board may specify from time to time.

4. Mutual Nondisparagement. You agree that you will not make any comments
relating to the Company or its employees, which are critical, derogatory, or
which may tend to injure the business of the Company. In addition, you agree
that you will not disparage or speak negatively about the Company or anyone
associated with it (except as required or permitted by law, such as a charge or
participation in a proceeding before the EEOC or state FEP agency). The Company
agrees it will not make any comments relating to you and/or your employment with
the Company, which are negative, false, critical, derogatory, or which may tend
to injure you and/or your role with the Company.

 

3



--------------------------------------------------------------------------------

5. Future Cooperation. You agree to reasonably cooperate with the Company in
support of its business interests for the twenty-four (24) month period
subsequent to the Retirement Date on any matter arising out of your employment;
respond and provide information for reasonable information requests about
subjects worked on during your employment; cooperate to facilitate an orderly
transition of your job duties to a successor employee; and to provide
information truthfully in connection with any claim, investigation, or
litigation in which the Company deems your cooperation is needed. The Company
shall reimburse you for any reasonable travel or related expenses attendant to
your cooperative efforts as intended under this Section 5; subject to your
presentment to the Company of appropriate documentation and subject to review
and approval of such expenses by the Chairman of the Board, such approval will
not be unreasonably withheld.

6. Restrictive Covenants. Following the Retirement Date, the parties acknowledge
and agree that Sections 6, 7 and 8 of the Change in Control Agreement (and all
associated provisions related to Confidential Information, Invention,
Noncompetition and Nonsolicitation) shall survive and continue to apply in
accordance with their terms; provided, however that

(a) for purposes of Section 8(b)(iii) of the Change in Control Agreement, the
phrase “that competes or plans to compete, directly or indirectly, with the
Company, its products, or any division, subsidiary or affiliate of the Company”
shall be replaced with the phrase “engaged in a Competing Business”, and for the
purposes of such Section, a “Competing Business” shall mean the North American
heavy duty truck seat market, the global medium and heavy duty construction seat
market and the North American truck and construction wiper market; and

(b) Section 8(b)(i) of the Change in Control Agreement shall be replaced in its
entirety with the following: “Attempt to (A) recruit or hire, interfere with or
harm, or attempt to interfere with or harm, the relationship of the Company, its
subsidiaries or affiliates, with any person who is an employee of the Company,
its subsidiaries or affiliates, or (B) interfere with or harm, or attempt to
interfere with or harm, the relationship of the Company, its subsidiaries or
affiliates, with any person who is a customer or supplier of the Company, its
subsidiaries or affiliates.”

7. Duty to Notify New Employer of Your Surviving Obligations. Upon your
commencement of employment with any third party during the twenty-four
(24) month period following your Retirement Date or termination of employment,
whichever occurs first, you agree to promptly furnish such new employer with a
copy of this Retirement Agreement.

8. Release of Claims. This is a release of claims against the Company and those
associated with it. Please read it carefully: In exchange for the above, you
agree (for yourself, your heirs, executors, and assignees) to fully release and
waive any claims or rights, of any kind, whether known or unknown, that you may
have against the Company (as defined above), and/or any of its employees,
officers, directors, insurers, or agents (both as representatives of the Company
and in their individual capacities), which have arisen up to and including the
date of

 

4



--------------------------------------------------------------------------------

this Retirement Agreement. The claims and rights which are waived and released
include any that arise out of your employment or relationship with the Company,
or any of its representatives, and the cessation of your employment, except for
enforcement of this Retirement Agreement. The Company understands and agrees
that you are not waiving and/or releasing any claim you may have to enforce this
Retirement Agreement. Although there may be others, some of the specific claims
which are released are all with respect to violation of any legal obligations,
compensation, company policies, contract obligations, whistleblower status,
retaliation, torts or public policy, and/or unlawful discrimination, whether on
the basis of race, creed, color, national origin, disability, age, sex,
harassment, or other protected characteristic. (This release and waiver
specifically includes any claims of age discrimination under the Federal Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, or
otherwise. This release and waiver specifically does not include any claim
related to the enforcement of this Retirement Agreement.) In addition, you
certify and warrant that, to the best of your knowledge, you have not suffered
any workplace injury while in the Company’s employ, other than those regarding
which the Company is already on notice; have received all leave time to which
you are or were entitled; and have been paid for all hours worked and properly
compensated for all hours worked in excess of forty (40) hours per week. Nothing
herein will preclude you from filing a charge of discrimination with the Equal
Employment Opportunity Commission; however, you expressly waive and release any
right you may have to any remedy resulting from such a charge, or any action or
suit, that may be instituted on his behalf against the Company by the Equal
Employment Opportunity Commission, or any other governmental agency, or in any
class or collective action. Nothing in this Retirement Agreement shall affect or
release any vested rights and interests you may have in any company-sponsored
retirement or pension plan; nor is anything in this Retirement Agreement
intended to create or enlarge rights to benefits under any such plan. No money
shall be paid under this Retirement Agreement until you have executed this
Retirement Agreement, including its release and waiver of all employment related
claims (except enforcement of this Retirement Agreement), in favor of the
Company within the time limit set by the Company, and you do not revoke this
Retirement Agreement within the revocation period set forth herein. However,
notwithstanding the foregoing release and waiver language, we agree that you are
not waiving any claim relating to directors’ and officers’ liability insurance
coverage or any right of indemnification under the Company’s organizational
documents or otherwise.

9. Entire Understanding & Agreement of the Parties. The Change in Control
Agreement, will remain in full force and effect until your Retirement Date.
Except as provided in Section 6 hereunder, following the Retirement Date, the
Change in Control Agreement (and all amendments) will be terminated, null, and
void, and completely superseded by this Retirement Agreement. For the avoidance
of doubt, if your termination of employment occurs for any reason prior to the
date that the Board names your successor, you shall not be entitled to the
benefits and payments provided in Section 3(d) hereunder. With the sole
exception of the Change in Control Agreement, we agree that this Retirement
Agreement sets forth the entire agreement and understanding between us and
supersedes any other written or oral understandings, including, for the
avoidance of doubt, that certain 2012 Cash Performance Award effective as of
November 28, 2012 granted to you pursuant to the Fourth Amended and Restated
Equity Incentive Plan of Commercial Vehicle Group, Inc.

 

5



--------------------------------------------------------------------------------

10. Period for Review and Right to Revoke. Although we have discussed this
Retirement Agreement at some length, please feel free to take as much time as
you would like, up to twenty-one (21) days, to consider this Retirement
Agreement. In addition, if you should change your mind for any reason after
executing the letter, you may rescind the Retirement Agreement anytime within
seven (7) days after the date of your signature. To be effective, any such
rescission must be in writing, postmarked, or delivered before the expiration of
the seven (7) day period, and sent or delivered to me at this address. You may
use as much or as little of this time as you desire; however, as I am sure you
understand, no payments or insurance can be continued beyond your last day
worked until you have confirmed your agreement. You are encouraged to talk to
anyone, including legal counsel, for advice prior to signing this Retirement
Agreement.

11. Miscellaneous Provisions.

(a) Other than as stated herein, the parties acknowledge and agree that no
promise or inducement has been offered for this Retirement Agreement and other
promises or agreements shall be binding, unless reduced to writing and signed by
the Parties. Nothing in this Retirement Agreement shall be construed to admit or
imply that you, the Company, or anyone associated with it, has acted wrongfully
in any way, all such claims being specifically denied.

(b) The Company may withhold from any and all amounts payable under this
Retirement Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(c) Both you and the Company agree that if either Party materially and incurably
breaches any term of this Retirement Agreement and either Party successfully
enforces any term/right under this Retirement Agreement through legal process of
any kind, then the successful party shall be entitled to recover, from the
other, its costs and expenses of such enforcement, including reasonable
attorney’s fees.

(d) You and the Company agree that Ohio law shall govern any dispute arising
under this Retirement Agreement, that any legal action or proceedings with
respect to this Retirement Agreement must be initiated in the state or federal
court located in Franklin County, State of Ohio, and that the Company and you
hereby agree to subject themselves to the jurisdiction of the federal and state
courts of Ohio with respect to any such legal action or proceedings.
Notwithstanding the foregoing, with respect to any action which includes
injunctive relief, or any action for the recovery of any property, the Company
may bring such action in any state or location which has jurisdiction.

(e) We agree that if any provision herein is found to be invalid or
unenforceable, that the remaining valid and enforceable provisions shall be
given full force and effect.

(f) This Retirement Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (Section 409A), or an exemption
thereunder, and shall be construed and administered in accordance with
Section 409A.

 

6



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Retirement Agreement, payments
provided under this Retirement Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Retirement Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Retirement Agreement
shall be treated as a separate payment. Any payments to be made under this
Retirement Agreement upon a separation of employment shall only be made upon a
“separation from service” under Section 409A. To the extent that reimbursements
or other in-kind benefits under this Retirement Agreement constitute
“nonqualified deferred compensation” for purposes of Code Section 409A, (A) all
such expenses or other reimbursements hereunder shall be made on or prior to the
last day of the taxable year following the taxable year in which such expenses
were incurred by you, (B) any right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Retirement Agreement comply with
Section 409A, and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest, or other expenses that may be incurred by you
on account of non-compliance with Section 409A.

I wish you the best in your future endeavors. If the contents of this letter
comport with your understanding and outline all of the terms we discussed,
please sign the enclosed copy and return it to me for my files.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Retirement Agreement as of
the date(s) set forth below.

 

Employee     Commercial Vehicle Group, Inc. /s/ Mervin Dunn     /s/ Laura L.
Macias Mervin Dunn     By: Laura L. Macias     Vice President Human Resources
Date: 4/3/2013     Date: 4/4/2013

Signature Page to Retirement Agreement